ON MOTION FOR REHEARING.
HAWKINS, Judge.
Appellant has filed a motion for rehearing in which it is again urged that the issue was raised whether Lindsey had “robbed” himself or procured it to be done, and such issue should have been submitted to the jury, and also that because of such issue the question of whether Lindsey was an accomplice witness should have been submitted to the jury. The motion presents the points as strongly as possible from the viewpoint of appellant. The matter urged has made it necessary to again review the facts to ascertain if anything had been overlooked in considering the case originally. After a close re-examination of the evidence we remain of the opinion that while some suspicious circumstances arise from the evidence they are not of sufficient cogency to raise the issues which appellant insists should have been submitted to the jury.
The motion for rehearing is overruled.

Overruled.